DETAILED ACTION
Claims 1-20 are allowed over the prior art of record. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with the attorney of record, Lois Mermelstein on 12/14/2019.
The examiner’s amendments are as follow:
 In the claims:
Only claim 18 been amended as following:

18. (Currently Amended) A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising:
	program instructions to analyze a question to determine a set of categories, a category corresponding to a type of possible answers responsive to the question; 

program instructions to analyze historical social data of a responder, wherein a responder-specific language model establishes a threshold degree of sentiment used by the responder in the historical social data, and wherein a responder-specific language strength parameter is indicative of a degree of sentiment of the opinion relative to the threshold degree of sentiment used by the responder;
	program instructions to categorize an opinion from the set of opinions into a category from the set of categories; 
	program instructions to compute a strength of the opinion using a subset of a set of strength parameters; 
	program instructions to rank the opinion according to the strength of the opinion; and 
	program instructions to present the opinion, the strength, and the category in a filterable presentation.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
During the search of prior art, the Examiner encountered the following closest art:
Bagchi et al., US 2012/0077178 disclosing analyzing and classifying questions based on type of answers, receiving answers from a community of responders, classifying answers, and computing a confidence score for answers based on parameters. See at least para 5, 11, 32-35, and Fig. 3,
The next prior art is Isensee et al., US 2015/0261859 disclosing categorizing, for each candidate answer in the candidate answer information, the corresponding confidence score into one of a plurality of confidence score categories. For each candidate answer in the candidate answer information, a graphical representation of the confidence score category of the candidate answer is generated. Isnesee discloses ranking answers and presenting the answers, scores, and category of answers on a GUI. See at least para 51, 68, 97, and Fig. 5-7.
The other prior art is Kannan et al., US 2018/0189260 disclosing a training a sequence model to output respective captions, or portions of captions, for content items. A determination can be made that a user of the social networking system is posting a content item for publication through a social networking system. Kannan discloses modifying suggestions using a generated user specific language model. See at least para 37-40.
The above mentioned prior art and other prior art that the Examiner encountered during the search of prior art fail to disclose or suggest the following claimed provisions of claim 1 and 18:
analyzing historical social data of a responder, wherein a responder-specific 
language model establishes a threshold degree of sentiment used by the responder in the historical social data, and wherein a responder-specific language strength parameter is indicative of a degree of sentiment of the opinion relative to the threshold degree of sentiment used by the responder.
The above limitations in combination with other limitations of claims 1 and 18 are not disclosed or suggested by the prior art that the Examiner encountered during the search of prior art.
The examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the limitations that are featured above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peintner, US 2014/0279906 disclosing automated machine understanding of social media communications based on: social media assertions, social media statements and conversations, social connections, user profile info, crowd-sourced databases, Internet pages, and semantic networks.
Felt, US 10,176,535 disclosing that in response to answers to questions presented by a social category application executing on a user terminal device or a system, characteristics of a user's interests or personal traits may be determined.
Clifford et al., US 2016/0026629 disclosing receiving a question relating to an individual and context from the question is extracted. Subject matter criteria can be identified from the context of the question. A database containing history data can be identified based upon the subject matter criteria. A set of answers can be generated for the question from a corpus of data and ranked based upon the identified physical objects and physical distance between the individual and the relevant physical objects.

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        12/17/2021